DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.

Examiner’s Statement of Reason for Allowance
Claims 1 -24 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Arai et al. (USPGPUB 2003/0135303) discloses a  method for control of a cooperative object-transporting robot, in which a man and a robot transport a long object or a large-sized object while grasping each of the ends of the object. An angle of a hand-tip of the robot is detected by angle sensors, and based on the sensor signals, a motion instruction for a translational motion of the hand-tip in the vertical direction is output so as to keep the posture of the object horizontal, Benaim et al (USPGPUB 2014/0012415) discloses a method for defining a robotic machine task. The method comprises a) collecting a sequence of a plurality of images showing at least one demonstrator performing at least one manipulation of at least one object, b) performing an analysis of said sequence of a plurality of images to identify demonstrator body parts manipulating said at least one object and said at least one manipulation of said at least one object, c) determining at least one robotic machine movement to perform said task, and d) generating at least one motion command for instructing said robotic machine to perform said task, and Pannese et al. (USPPUB 2006/0250401) disclosed a methods and systems for creating real-time closed loop parametrically driven simulations for inverse kinematics defined objects using models created by a computer aided design application. In embodiments, custom design inverse kinematics devices are imported into the simulation application and users interactively modify parameters defining the inverse kinematics device, none of these references taken either alone or in combination with the prior art of record disclose a robot system, including:
Claim 1, receiving sensor data from one or more sensors; determining a first modification that an end-user has made to a work piece based on the sensor data; determining, via a neural network, a second modification to make to the work piece based on the first modification; causing a robot to perform one or more operations using a tool to make the second modification to the work piece- receiving feedback associated with the second modification; and modifying the neural network based on the feedback.
Claim 9,  receiving sensor data from one or more sensors; Page 3Patent App. No.: 16/866,442 Attorney Docket No.: AUTO1392USC1 determining a first modification that an end-user has made to a work piece based on the sensor data; determining, via a neural network, a second modification to make to the work piece based on the first modification; causing a robot to perform one or more operations using a tool to make the second modification to the work piece. receiving feedback associated with the second modification; and modifying the neural network based on the feedback.
Claim 17, receiving sensor data from one or more sensors; determining a first modification that an end-user has made to a work piece based on the sensor data; determining, via a neural network, a second modification to make to the work piece based on the first modification; causing a robot to perform one or more operations using a tool to make Page 5Patent App. No.: 16/866,442 Attorney Docket No.: AUTO1392USC1 the second modification to the work piece. receiving feedback associated with the second modification; and modifying the neural network based on the feedback.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119